Citation Nr: 0723904	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-36 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic metatarsalgia, 
status post osteotomy of the left third toe, and bilateral 
hallux valgus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 until 
September 1985.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

The Board notes that testimony made by the veteran at the 
August 2006 videoconference reflect his assertion that his 
pain medication caused a blockage in his colon.  The Board 
construes this evidence as raising an informal claim for 
secondary service connection for a disability of the colon 
due to medication taken for his service-connected foot 
disability.  As the RO has not yet adjudicated this issue, it 
is not properly before the Board and this matter is referred 
back to the RO for appropriate action.


FINDING OF FACT

The veteran's chronic metatarsalgia, status post osteotomy of 
the left third toe, and bilateral hallux valgus, are 
manifested by complaints of pain and shown to be productive 
of a disability picture that more nearly approximates that of 
moderate foot impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess 10 percent for 
chronic metatarsalgia, status post osteotomy of the left 
third toe, and bilateral hallux valgus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5279, 5280, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  A July 2006 
communication from VA also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

At the 2006 videoconference hearing, the veteran testified 
that he had received treatment from a private physician, Dr. 
H.  (Transcript "T." at 9-10.)  The veteran also testified 
that he had last seen Dr. H. at least 6 years ago.  (T. at 
10.)  A review of the claims folder does not reveal treatment 
reports from Dr. H. of record.  However, in light of the 
veteran's last treatment with Dr. H. being at least 6 years 
old, the Board finds that a remand for further development is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  In this regard, the Board notes that the rating 
period on appeal is from June 2003, as will be described in 
more detail below.  As such, the Board finds that the veteran 
is not prejudiced by proceeding to a decision on the merits. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a statement received in June 2004, the veteran asserted 
that an increased evaluation is warranted for his service-
connected chronic metatarsalgia with postoperative osteotomy, 
left third toe and bilateral hallux valgus disability.  As 
the veteran's claim was received by VA in June 2004, the 
rating period on appeal is from June 2003, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R.  
§ 3.400(o)(2) (2006).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

A review of the veteran's statements, treatment records and 
VA examination reports reveals complaints of pain and 
functional limitations relative to the disability at issue.  
Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006).  Although § 4.40 does not require a 
separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Both limitation of motion and pain 
are necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran is currently assigned a 10 percent disability 
evaluation for his chronic metatarsalgia, status post 
osteotomy of the left third toe, and bilateral hallux valgus, 
pursuant to 38  C.F.R. § 4.71a, Diagnostic Code 5279 (2006).  
Under that diagnostic code, a 10 percent disability 
evaluation is the maximum schedular rating available for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  Consequently, the veteran is not entitled to an 
increased evaluation under Diagnostic Code 5279.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Codes 5276 through 5284 regard disabilities of the 
foot.  The Board has considered whether any of these 
alternate diagnostic codes apply to the veteran's service-
connected disability.  Diagnostic Code 5277 for weak foot 
provides that the underlying condition should be rated, with 
assignment of a minimum rating of 10 percent.  This is 
consistent with the current disability rating, as outlined 
below.  Diagnostic Code 5278 for claw foot is inapplicable as 
there is no medical evidence that he has this disorder.  
Diagnostic Code 5280 for postoperative or severe hallux 
valgus, Diagnostic Code 5281 for severe unilateral hallux 
rigidus, and Diagnostic Code 5282 for hammertoe of all toes, 
each provide a separate maximum disability rating of 10 
percent for each foot.  However, as will be discussed below, 
the criteria for any such separate unilateral rating have not 
been met.  As such, application of such diagnostic codes 
would not yield a higher rating.  Diagnostic Code 5283 
(pertaining to malunion or nonunion of tarsal or metatarsal 
bones) and Diagnostic Code 5276 (pes planus) are not 
applicable because there is no medical evidence showing that 
the veteran has these disorders.  See August 2004 VA 
examination report (noting that pes planus is not present).

Nor does the veteran's foot disability more closely 
approximate a moderately severe disability of the foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  Under 
Diagnostic Code 5284, a 10 percent disability rating is 
warranted for a moderate foot injury and the next-higher 20 
percent disability rating is warranted for a moderately 
severe injury.  

Upon VA fee-basis examination in August 2004, the veteran 
reported that due to his chronic metatarsalgia, status post 
osteotomy of the left third toe, he has to walk on his heel 
and side of the left foot at times.  He noted that he has 
stiffness, swelling, and constant pain in the left foot at 
most times.  The functional impairment was characterized as 
complete inability to move the forefoot.  In regard to the 
hallux valgus, the veteran complained of foot pain, weakness, 
stiffness, swelling and fatigue, at rest and while standing, 
and when walking.  The functional impairment was 
characterized as pain in the foot and problems walking.  The 
condition had not resulted in any time lost from work.

On physical examination at that time, the veteran's gait was 
observed to be normal.  Examination of the feet, however, 
revealed signs of abnormal weight bearing, including tender 
callosities at the bottom of the 3rd metatarsal head.  
Physical examination of the right foot revealed no 
tenderness, weakness, edema, atrophy or disturbed 
circulation.  Meanwhile, objective examination of the left 
foot revealed painful motion edema, weakness, tenderness, and 
atrophy of the musculature.  The examiner noted that hallux 
valgus of the right foot was present and that the degree of 
angulation was slight, with no resection of the metatarsal 
head present.  Hallux valgus of the left foot was also 
present and the degree of angulation was slight with no 
resection of the metatarsal head present.  It was noted that 
the veteran's inability to plant his left foot due to extreme 
pain in the metatarsal region has caused limitations 
regarding standing and walking.  It was further noted that 
the veteran required arch supports, foot supports, and build-
up of his shoes.  It was reported that the symptoms of pain 
were not relieved by the corrective shoe wear.  However, the 
evidence is not indicative of the veteran requiring an 
assistive device such as a cane for ambulation.  X-rays of 
the left and right feet revealed mild hallux valgus, and that 
the arch of the foot was present.  The examiner did not note 
a change in either of the previous diagnoses of chronic 
metatarsalgia, status post osteotomy of the left third toe, 
or bilateral hallux valgus.  

The veteran testified at the August 2006 videoconference 
hearing before the undersigned that he takes one pain pill a 
day as needed.  (Transcript (Tr.) at page (pg.) 3.)  The 
veteran also testified that he has had treatment to remove a 
growth on the foot every few months.  (Id.)  He further 
testified that he has worn special shoes for approximately 20 
years and he tries to keep pressure off of his feet while 
walking.  (Tr. at pgs. 3-5.)  The Board also notes medical 
records, from B.L.C., D.P.M., noting treatment for a pain 
lesion with swelling in the left foot.  The private records 
from Dr. B.C. include a diagnosis of gout in February 2004.  
The Board notes that the veteran was denied service 
connection for gout in the December 2004 rating decision.  
The Board additionally notes an April 2004 note from a VA 
physician stating that the veteran had had pain in his left 
foot for 20 years that hinders his ability to work and that 
he uses orthotics footwear.  

Based on the foregoing evidence, the Board finds that the 
evidence is not indicative of functional limitations that 
more closely approximate a moderately severe foot injury and, 
as such, a higher disability rating is not warranted under 
Diagnostic Code 5284.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings 
in DeLuca.  However, an increased evaluation for the 
veteran's foot disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating and no higher.  The Board 
acknowledges the veteran's complaints of pain, weakness, 
stiffness, swelling, and fatigue while standing and walking, 
and the observation of signs of abnormal weight bearing 
relative to the left foot, made at the August 2004 
examination.  The Board further acknowledges the veteran's 
testimony concerning his pain and restrictions while at work.  
(Tr. at pgs. 3-4.)  However, the effect of the pain in the 
veteran's feet is contemplated in the currently assigned 10 
percent disability evaluation.  Additionally, while weakness 
and atrophy of the muscles of the left foot were also noted 
on examination in August 2004, this is also contemplated in 
the currently assigned 10 percent rating, and is consistent 
with the provisions of Diagnostic Code 5277 which directs 
that a weak foot be rated on the underlying pathology with a 
minimum of a 10 percent rating.  Moreover, on physical 
examination in August 2004, his gait was reported to be 
normal.

Additionally, the Board does not find that a separate 
unilateral evaluation is warranted for hallux valgus of 
either foot because there has been no demonstration by 
competent clinical evidence that the hallux valgus of either 
foot is severe or has resulted in an operation with resection 
of the metatarsal head.  Specifically, on VA examination in 
August 2004, the hallux valgus was clinically noted to be 
mild.

It is noted that the veteran's left foot disability involves 
a scar.  Therefore, the Board has considered whether the 
veteran is entitled to a separate rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118 (2006).  Throughout the entirety of the appeal, 
evidence of a superficial and painful scar is required in 
order to achieve a rating under Diagnostic Code 7804.  Here 
the evidence does not establish that such criteria have been 
met.  Upon VA examination in August 2004, a scar was noted 
over the third metatarsal head dorsal surface of the left 
foot measuring about 2.5 centimeters by 0.5 centimeters.  The 
examiner noted no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  Moreover, the veteran has not raised 
any complaints regarding the scar.  In view of the foregoing, 
the Board finds that a separate compensable evaluation for a 
left foot scar is not appropriate here.  Esteban v. Brown, 6 
Vet. App. 259 (1994). 

In conclusion, the 10 percent evaluation assigned for the 
veteran's chronic metatarsalgia, status post osteotomy of the 
left third toe, and bilateral hallux valgus, appropriately 
reflects his level of disability throughout the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability limits his efficiency in certain 
tasks.  In fact, it was noted in the 2004 examination report 
that the veteran lost work 10 times per year because of the 
chronic metatarsalgia.  However, the evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b) (2006) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
metatarsalgia, status post osteotomy of the left third toe, 
and bilateral hallux valgus, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


